Citation Nr: 9928810	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for a low back 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for headaches, 
on a direct basis or as a chronic disability resulting from 
an undiagnosed illness.  

3.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for 
gastrointestinal symptoms, to include stomach pain, nausea, 
and vomiting, on a direct basis or as a chronic disability 
resulting from an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for skin 
symptoms, on a direct basis or as a chronic disability 
resulting from an undiagnosed illness.

REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1990 to May 1991, 
and served in the Southwest Asia theater of operations from 
January 10, 1991, to February 18, 1991.  The veteran also had 
active duty for training from November 1979 to February 1980, 
and from April 1983 to August 1983.  

In September 1999, the veteran's representative submitted a 
motion to advance the veteran's claims on docket in 
accordance with 38 C.F.R. § 20.900 (c)(1998), and this motion 
was granted subsequently in September 1999.   

The issue concerning new and material evidence to reopen a 
claim concerning service connection for a low back disability 
arises from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

The remaining claims as noted on the title page require some 
initial clarification.  By a March 1995 rating decision, the 
RO in Philadelphia, Pennsylvania, in pertinent part, denied 
service connection for pityriasis rosea and tinea cruris 
claimed as skin rash due to an undiagnosed illness.  By the 
same rating decision, the RO also denied service connection 
for headaches, nausea, vomiting, and stomach pain, on a 
direct basis and as due to an undiagnosed illness.  The 
veteran was notified of this rating decision and his 
appellate rights by a March 1995 letter.  The veteran did not 
appeal this decision and it became final after one year.  By 
a January 1997 rating decision, the Philadelphia RO continued 
to deny service connection for stomach pain with nausea and 
vomiting, headaches, and for pityriasis rosea and tinea 
cruris, on a direct basis and as due to an undiagnosed 
illness.  The veteran perfected his appeal in this regard.  
(The claims filed was subsequently transferred back to the RO 
in White River Junction).  

In light of the procedural history outlined in the above 
paragraph, the Board of Veterans' Appeals (Board) notes that 
the veteran's claims concerning various symptoms of an 
undiagnosed illness should more accurately be construed as 
being whether new and material evidence has been submitted to 
reopen these claims.  

The veteran testified at the RO before a local hearing 
officer in February 1998.  In January 5, 1999, a video 
teleconference hearing was held before N. R. Robin, who is a 
member of the Board rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999). 

The Board further notes that in correspondence dated in 
September 1995 and October 1996, the veteran's representative 
(at that time) appeared to raise a claim concerning service 
connection for residuals of a back disability.  In his local 
hearing testimony in February 1998, the veteran indicated 
that one of these residuals was incontinence.  In any case, 
since this matter has not been developed or certified for 
appeal and, inasmuch as it is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for initial consideration.
  

FINDINGS OF FACT

1.  Service connection for a low back disability was last 
denied by decision of the RO in February 1992; the additional 
evidence reviewed in connection with this claim to reopen is 
more than merely cumulative and is so significant that it 
must be considered in order to decide the merits of the 
claim.

2.  The veteran's allegation that he had a preexisting back 
disability which was aggravated by service is supported by 
evidence which would render the claim plausible.

3.  Service connection for headaches was last denied by 
decision of the RO in March 1995; the additional evidence 
reviewed in connection with this claim to reopen is more than 
merely cumulative and is so significant that it must be 
considered in order to decide the merits of the claim.

4.  The veteran's headaches have been diagnosed as being 
migraine; his allegation that his headaches result from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible.

5.  The veteran's allegation that he currently has migraine 
headaches which are related to service is plausible, and the 
VA has complied with the duty to assist in developing the 
evidence.  

6.  Migraine headaches had their onset in military service.

7.  Service connection for gastrointestinal symptoms, to 
include stomach pain, nausea, and vomiting, was last denied 
by decision of the RO in March 1995; the additional evidence 
reviewed in connection with this claim to reopen is more than 
merely cumulative and is so significant that it must be 
considered in order to decide the merits of the claim.

8.  The veteran's allegation that he is chronically disabled 
by gastrointestinal symptoms, to include stomach pain, 
nausea, and vomiting, which are related to an undiagnosed 
illness, is not supported by any medical evidence that would 
render the claim plausible.

9.  The veteran's allegation that his gastrointestinal 
symptoms, to include stomach pain, nausea, and vomiting, 
constitute a separate and distinct disability, of organic 
etiology, is not supported by any medical evidence that would 
render the claim plausible.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1998). 

2.  Evidence submitted since the February 1992 rating 
decision is new and material and the veteran's claim 
concerning service connection for a low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The March 1995 rating decision denying service connection 
for headaches, on a direct basis or as a chronic disability 
resulting from an undiagnosed illness, is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1998). 

5.  Evidence reviewed since the March 1995 rating decision is 
new and material and the claim of entitlement to service 
connection for headaches, on a direct basis or as a chronic 
disability resulting from an undiagnosed illness, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

6.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

7.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for migraine headaches.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§  1110, 1131, 5107.  (West 1991).

9.  The March 1995 rating decision denying service connection 
for gastrointestinal symptoms, to include stomach pain, 
nausea, and vomiting, on a direct basis or as a chronic 
disability resulting from an undiagnosed illness, is final.  
38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 20.302 
(1998). 

10.  Evidence reviewed since the March 1995 rating decision 
is new and material and the claim of entitlement to service 
connection for gastrointestinal symptoms, to include stomach 
pain, nausea, and vomiting, on a direct basis or as a chronic 
disability resulting from an undiagnosed illness, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

11.  The veteran has not submitted evidence of a well 
grounded claim concerning service connection for 
gastrointestinal symptoms, to include stomach pain, nausea, 
and vomiting, on a direct basis or as a chronic disability 
resulting from a undiagnosed illness.  38 U.S.C.A. §§ 1117, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1998); 
VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records folder reflects, in pertinent 
part, that prior to enlistment in the National Guard in 
October 1979, the veteran denied any history of swollen or 
painful joints, frequent or severe headache, frequent 
indigestion, stomach, liver, or intestinal trouble, broken 
bones, arthritis, rheumatism, or bursitis, bone, joint or 
other deformity, or recurrent back pain.  Upon examination, 
the veteran's head, abdomen, viscera, spine, "other 
musculoskeletal" were normal, as was a neurologic 
examination.  In January 1980, the veteran sought outpatient 
treatment after complaining of weakness and chills.  The 
veteran also reported vomiting twice a day for the prior two 
days.  Following an examination, the veteran appeared to have 
been assessed as having a viral condition.  

In October 1982, the veteran underwent another enlistment 
examination for the National Guard.  Prior to the 
examination, the veteran denied any history of frequent or 
severe headache, swollen or painful joints, frequent 
indigestion, stomach, liver, or intestinal trouble, 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, or recurrent back pain.  Upon examination, the 
veteran's head, abdomen, viscera, spine, "other 
musculoskeletal" were normal, as was a neurologic 
examination.  

The service medical records folder also contains a private 
medical record dated in June 1988.  The veteran's attending 
physician, Martin H. Krag, M.D., noted that the veteran was 
status post L2 to L4 fusion after L3 fracture.  As of June 
1988, he was six months status post Harrington Rod removal.  
He had returned to essentially full time work on a dairy 
farm, loading hay for approximately twelve hours per day.  
The veteran stated that he had a mild backache by the end of 
the day, but he did not consider this typical.  He denied any 
lower extremity symptoms or any bowel or bladder control 
problems.  The veteran stated that his back felt stronger 
essentially every day.  The veteran was currently one year 
from the date of his injury and was not taking any 
medications.  

Examination revealed a small stitch protuberance in the mid-
portion of the lumbar spine, which was removed.  The veteran 
had no tenderness with palpation over the spine.  He could 
forward flex and touch the floor.  The veteran extended 
approximately 30 degrees, lateral bending was to 20 degrees, 
and lateral rotation was to 25 degrees.  The veteran could 
toe and heel walk.  Deep tendon reflexes at the knee and 
ankle were symmetrical but the ankle reflexes had to be 
obtained with augmentation.  Straight leg raise was negative 
bilaterally and the veteran had 5/5 motor strength throughout 
the lower extremity.  X-rays revealed no motion between L2 
and L4 with what appeared to be motion above that level as 
well as from below the level.  Bone graft on the AP appeared 
to be present on the one side from L2 to L3; on the other 
side this was minimal.  There appeared to be some bridging 
from L2 to L3 anteriorly.  There did not appear to be any 
further height loss.  The examiner noted that this was an 
excellent clinical result with the significant fracture of 
the lumbar spine.  The veteran was on no medication and was 
working full time with minimal, if any, symptoms.  The 
veteran was released for full activity, to include "whatever 
he was doing with the Army National Guard."   

Subsequently in June 1988, the veteran underwent a 
reenlistment examination for the National Guard.  Prior to 
the examination, the veteran denied any history of frequent 
or severe headache, swollen or painful joints, frequent 
indigestion, stomach, liver, or intestinal trouble, 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, or recurrent back pain.  It was noted that in June 
1987, the veteran was thrown from an automobile and injured 
his back, requiring surgery.  The back condition had returned 
to normal.  Upon examination, the veteran's head, abdomen, 
viscera, spine, "other musculoskeletal" were normal, as was 
a neurologic examination.  It was also noted that the veteran 
had fully recovered from his L3 fracture, which was not 
considered disqualifying.  

In March 1991, the veteran was hospitalized at St. 
Elizabeth's Hospital in Brighton, Massachusetts, complaining 
of, in part, low back pain.  It was noted that the veteran 
had been well until "1986," when after a motor vehicle 
accident, he had sustained an L-3 vertebral body fracture 
which required L2 through L4 fusion with Harrington rods.  
The veteran claimed that he was paralyzed from the waist down 
initially but fully recovered except for a small band of 
numbness down the left leg in approximately the S1 dermatome 
distribution.  The rods were removed after six months, and 
the veteran was then well until approximately six weeks prior 
to this admission, when he injured his back in Saudi Arabia.  
He was lifting a heavy object and felt it strain.  He also 
reported had fallen from a vehicle at approximately the same 
time.  The veteran was transferred to Bethesda Naval 
Hospital, where again he was felt to have low back strain.  
He was currently undergoing a medical board decision about 
his physical status.  

Examination revealed, in pertinent part, that motor strength 
was 5/5 in the upper extremities, lower extremities, 
iliopsoas, quadriceps, hamstrings, gastrocnemius, and 
anterior tibialis.  While the muscle strength of the extensor 
hallucis longus were 5/5 on the extremities bilaterally, 
there was some give away weakness on the left.  The veteran 
had no atrophy or fasciculations, and had normal tone.  
Concerning sensation, the left leg had a hypoalgesia of the 
L4 through L5 dermatome and analgesia of the S1 dermatome.  
The veteran's right side was without deficit.  His gait was 
normal and he was able to walk on heels and toes.  Knee jerk 
was absent on the right, 2+ on the left.  Ankle jerk was 2+ 
on the right and absent on the left.  Toes were down going 
bilaterally.     

Following the examination, the veteran was admitted for an 
MRI, LS spine films, and further evaluation.  The MRI showed 
a healed L3 fracture with good fusion mass and no significant 
compression of the conus or cauda equina; however, the nerve 
roots behind L3 appeared to be clumped with a question of 
arachnoiditis.  Flexion and extension films showed the fusion 
to be stable.  Based on this, a decision was made to pursue a 
myelogram with a post myelogram CT.  On the second day of 
hospitalization, the veteran refused further radiologic 
investigation and signed out against medical advice. 

A March 1991 Medical Board report noted that the veteran was 
an active duty E3 who, in "1986," was thrown from a car and 
sustained a spine fracture requiring stabilization with 
Harrington rods.  He had a transient paralysis from which he 
had complete recovery.  He had residual SI right numbness and 
was doing well prior to being deployed to duty in Saudi 
Arabia.  His "home job" was a piano technician.  The 
veteran's rods were removed in December 1986 and he was told 
he was fused.  It was also noted that while serving in the 
Persian Gulf, he had daily back pain.  His back pain 
reoccurred while unloading a trailer in February.  After 
being medevaced from Saudi Arabia, the veteran felt much 
improved with rest.  The Medical Board noted that the veteran 
had been injured prior to service; however, since being 
reactivated, he had experienced continuing back pain due to 
his exertional status while on active duty.  

An X-ray showed a healed burst fracture of L3, no rods with 
good fusion on the right of L3-4, pseudoarthrosis of L2 to 
L3, and no fusion of the left anterior longitudinal ligament, 
although calcification of L3-4 was noted.  The final 
diagnosis was healed burst fracture of L3.  The Medical Board 
concluded that the veteran had a pre-existing condition and 
was doing well but that he had service-aggravated back pain.  
It was recommended that the veteran be discharged due to a 
pre-existing condition that was exacerbated by active duty 
service.  The matter was referred to the Central Physical 
Evaluation Board for final disposition.  

In April 1991, the Physical Evaluation Board concluded that 
the veteran had a healed burst fracture, L3, which had 
existed prior to service.  The Physical Evaluation Board 
further concluded that this condition had not been aggravated 
by service but was the result of natural progression.  The 
veteran was deemed physically unfit and separated.

In November 1991, the veteran filed a claim concerning 
service connection for a low back injury or strain. 

By a February 1992 rating decision, the RO denied service 
connection for a low back injury/strain.  The basis of this 
denial was that the evidence indicated that the veteran's 
back disorder preexisted service and that there was no 
evidence to show that it was aggravated "beyond normal 
progression" during his period of active duty.  The veteran 
was notified of this rating decision in a February 1992 
letter.

The veteran submitted a written statement in August 1992, 
indicating his disagreement with the February 1992 rating 
decision.  The veteran asserted that following his automobile 
accident, he had obtained a state waiver to get back into the 
National Guard.  The veteran attached a duplicative copy of 
the June 1988 private medical record summarized above.  The 
veteran reasserted that his duties in Desert Storm had 
aggravated his condition.  

A statement of the case was issued in October 1992.  A timely 
substantive appeal was not filed with regard to the February 
1992 rating decision, and this decision became final after 
one year.  38 C.F.R. § 20.302 (1998).

In October 1994, the veteran filed a written statement in 
which he indicated that he was seeking service connection 
for, in pertinent part, the following symptoms as a result of 
his service during the Gulf War: headaches, nausea, vomiting, 
and stomach pain.  The veteran indicated that he was 
scheduled for a Gulf War registry examination in October 
1994.

The claims file indicates that the veteran failed to appear 
for his Gulf War Registry examination in October 1994.  

In November 1994, the veteran underwent a general medical 
examination for VA purposes.  It was noted, in pertinent 
part, that the veteran had served in the Persian Gulf as a 
driver of heavy equipment and occasionally as a machine 
gunner, although he was never in actual combat.  The veteran 
drove a truck, spraying and delivering oil.  

The veteran reported that his symptoms of nonspecific nausea 
and vomiting occurred usually in the morning upon awakening.  
The veteran had no cramping or real nausea.  His symptoms had 
occurred five to six times per week for over a year.  This 
was also associated with stomach pain.  The veteran had used 
Maalox without specific relief.  He denied hemoptysis or 
hematemesis.  There was no bright red blood per rectum.  The 
veteran's appetite was adequate and he had no bowel changes.  
He denied weight loss.  Except for taking Maalox, he had done 
nothing to alleviate his symptoms.

Upon examination, the veteran appeared to be a well 
developed, obese, unkempt male in no acute distress who was 
oriented times three.  The veteran's abdomen was soft without 
hepatosplenomegaly.  There was no evidence of hernia.  Deep 
tendon reflexes were 2 plus bilaterally with downgoing toes.  
Cranial nerves II  - XII were intact.  Romberg was negative.  
The examiner diagnosed the veteran as having, in pertinent 
part, nausea with vomiting, which was noted to be consistent 
with symptoms of reflux.  The examiner ordered an upper GI 
series.  An upper GI series conducted in November 1994 was 
essentially negative, although incidental note was made of a 
compression fracture L3 vertebral body.

By a March 1995 rating decision, the RO in Philadelphia, 
Pennsylvania, in pertinent part, denied service connection 
for headaches, nausea, vomiting, and stomach pain, on a 
direct basis and as due to an undiagnosed illness.  The basis 
for the denial on a direct basis was that these conditions 
were not found in service.  The basis for the denial as due 
to an undiagnosed illness was that these disabilities neither 
arose during service in the Gulf, nor were they manifested to 
a compensable degree with two years after the last date of 
service in the Gulf theater during the Gulf War.  The veteran 
was notified of this rating decision and his appellate rights 
in a March 1995 letter. 

In a September 1995 letter, the veteran's representative at 
the time (the Disabled American Veterans), indicated that the 
veteran was seeking service connection for  a back disability 
on the basis of aggravation.  

In a September 1995 letter, Lance C. Harrington, Esq., 
indicated that he represented the veteran concerning his 
claim regarding service connection for a back condition.  

In October 1995, the claims file was transferred from the RO 
in Philadelphia to the  RO in White River Junction.  In 
August 1996, the claims file was transferred back to the RO 
in Philadelphia.  

In an August 1996 letter to Mr. Harrington, the Philadelphia 
RO detailed the types of evidence that could be submitted in 
relation to the veteran's Gulf War claims. 

In an October 1996 letter, Mr. Harrington advised the RO, in 
pertinent part, that he was representing the veteran with 
regard to his Gulf War claims.

By a January 1997 rating decision, the RO, in pertinent part, 
denied service connection for stomach pain with nausea and 
vomiting, as due to an undiagnosed illness.

In a January 1997 letter, Mr. Harrington submitted 
documentation with regard to the veteran's claims concerning 
"Gulf War Syndrome."  Mr. Harrington also indicated that 
the veteran wanted to reopen his claim concerning service 
connection for a back condition.  The documentation submitted 
by Mr. Harrington included an X-ray report of the veteran's 
lumbar spine dated in March 1991, showing L3 compression with 
fusion in bone graft extending between L2 to L4, as well as a 
duplicative copy of March 1991 MRI report summarized above.  

The documentation submitted also included a private medical 
record dated in April 1991, in which it was noted that the 
veteran had called Dr. Krag's office about increased back 
pain and leg weakness after apparently falling off a truck 
while on military duty in Saudi Arabia.  He had been 
transferred to Fort Devens and subsequently to a hospital in 
Boston for a probable myelogram.  The veteran was requesting 
information concerning how he should proceed.  It was also 
noted that the veteran had signed out against medical advice.  
The documentation also includes a private medical record 
reflecting an emergency room visit in May 1992, during which 
the veteran complained of a four to six hour history of 
burning epigastric pain.  It was noted that the veteran had 
been drinking heavily the night before and woke up with 
stomach discomfort.  Following an examination, the impression 
was abdominal pain, probably due to gastritis.

The records submitted also reflect continued outpatient 
treatment of the veteran for low back symptoms in August 
1994.  A report dated in January 1995 reflects an examination 
for, in part, low back pain, in which the veteran's Gulf War 
reinjury was noted, as were several post-service motor 
vehicle accidents.  Another document reflects continued 
outpatient treatment for the veteran's low back condition in 
August 1995.  It is noted on this record that the veteran was 
injured in 1991 during Desert Storm, and was involved in a 
second motor vehicle accident in April 1993, a third motor 
vehicle accident in September 1994, and a fall to the ground 
in July 1995.  

These records also include a report of a lumbar epidural 
steroid injection performed in September 1995.  On this 
report, it was noted that the veteran was status post L2-4 
fusion in 1986.  The veteran had reinjured his low back 
during operations in Desert Storm in 1991 and had had waxing 
and waning symptoms of low back and left lower extremity pain 
since that time.  The severity of his symptoms was only 
moderate until September 1994, when the veteran was involved 
in a motor vehicle accident.  The morning following the 
accident, the veteran experienced an increase in low back and 
left lateral thigh pain, with associated numbness in the left 
lateral thigh.  The veteran's symptoms persisted despite 
conservative therapy.  Following the lumbar epidural steroid 
injection, the veteran was assessed as having chronic low 
back and left lower extremity pain following fusion with a 
recent exacerbation.   

Finally, the documentation submitted by Mr. Harrington in 
January 1997 includes two lay statements.  In one statement, 
[redacted] stated that he was probably the veteran's 
closest friend over in Saudi Arabia.  Mr. [redacted] also asserted 
that the veteran never complained about his back until after 
he was wedged in between a cargo crate and a piece of heavy 
equipment in Saudi Arabia.  The day the veteran got hurt, 
they were "backing cargo" when a crate the veteran was 
guiding started to swing.  It wedged the veteran up against a 
truck.  The veteran apparently said that he thought he had 
snapped something in his back.  Mr. [redacted] had to drive the 
veteran to a medevac center.  In another written statement, 
[redacted] asserted that he had worked with the 
veteran while in the Gulf War, and that the veteran had never 
complained about his back until after the incident described 
above.
 
In March 1997, Mr. Harrington resubmitted some of the 
documents he had submitted in January 1997, as well as 
additional documents.  The additional documents include an 
April 1991 Report of Medical History, apparently completed by 
the veteran in conjunction with his Medical Board 
proceedings.  On this form, the veteran asserted that he had 
exacerbated low back pain while lifting a crane in Saudi 
Arabia.  The veteran also reported that he had occipital, 
throbbing headaches, and that these headaches began upon his 
return to the U.S.  The veteran denied any visual changes.  
The additional documents also included outpatient records 
dated in December 1995 and February 1996, reflecting 
treatment for the veteran's back pain. 

In June 1997, VA outpatient treatment records were associated 
with the claims file.  These records reflect, in pertinent 
part, outpatient treatment of the veteran between September 
1995 and November 1996 for various symptoms including back 
pain, headache, stomach pain, and nausea.  On an October 1996 
medical record in particular, it was noted that the veteran 
had been experiencing headaches since 1994, and that they had 
increased in intensity and frequency in 1996.  The veteran 
also sought outpatient treatment for low back pain and 
headaches in May 1997, and it was noted that he apparently 
had fallen off a ladder in April 1997.  An MRI of the 
veteran's head was normal. 

In a June 1997 letter, the White River Junction RO advised 
the veteran that the claims file had been transferred back 
from the Philadelphia RO.  

In June 1997, the veteran underwent a stomach examination for 
VA purposes.  He reported that he had experienced nausea and 
vomiting approximately every other day since 1992, and that 
these symptoms would occasionally occur up to three times a 
week.  The precipitating factor was his migraine headaches.  
Although the veteran's migraine headaches reportedly began 
during his service in the Gulf War, his nausea and vomiting 
started afterwards.  He had never experienced the nausea 
and/or vomiting without a concomitant headache.  The only 
prior workup he had was an upper GI series with small bowel 
follow through in 1994, which was essentially normal.  
Following an examination, the veteran was diagnosed as having 
chronic nausea and vomiting, related to headaches, presumably 
migraine.  The examiner noted that most likely the veteran's 
nausea and vomiting were purely sequelae of the migraine 
headaches, but an intrinsic gastrointestinal source (such as 
ulcer, gastritic or other) had to be ruled out.  

The veteran was therefore scheduled to have an upper 
endoscopy.  The VA examiner noted that if the study's results 
were unremarkable, then the veteran was to undergo a 
radionuclide gastric emptying scan to rule out an independent 
gastric dysmotility syndrome.  If both these studies were 
normal, then the examiner's speculated that the veteran's 
diagnosis would be nausea and vomiting firmly associated with 
the headache syndrome.  In that case, the examiner 
recommended the veteran see a neurologist for treatment of 
the headache syndrome, which, if successful, would most 
likely ameliorate his gastrointestinal symptoms.  

The examiner further wrote as follows: 

As to the matter of service-connection, 
clearly [the veteran's] gastrointestinal 
symptoms did not start during his time of 
active duty in the military during the 
Persian Gulf Conflict, but his headaches 
did.  If he were, in fact, to be service-
connected for his headaches, and if the 
gastrointestinal workup outlined above 
pointed to the fact that the headaches 
were an etiological factor for the nausea 
and vomiting, then I believe service-
connection for the gastrointestinal 
symptomatology would be warranted.  

Subsequently in July 1997, an addendum to the prior stomach 
examination was associated with the claims file.  The 
examiner noted that the veteran had undergone an upper 
endoscopy, which revealed mild erosive esophagitis, antritis, 
and duodenitis, which may have been potentially etiologic in 
the veteran's chronic nausea and vomiting symptomatology.  
For this reason, the examiner changed the veteran's 
medication.  The examiner further noted that he believed the 
veteran's chronic headaches were etiologically linked to his 
chronic nausea and vomiting. 

In July 1997, the veteran underwent a miscellaneous 
neurological disorders examination for VA purposes.  The VA 
examiner indicated in his report that the veteran's claims 
folder and medical records were reviewed.  The veteran stated 
that his headaches started in 1991 after he returned from the 
Gulf War.  The pain was characterized by a pressure-type 
parietal headache.  The headaches had become more 
incapacitating in the prior two years.  Following an 
examination, the veteran was diagnosed as having 
incapacitating migraine headaches, occurring two to three 
times per week.  It was noted that the neurological 
examination was normal except for findings corresponding to 
S1 radiculopathy.     

In July 1997, medical records from the offices of Martin 
Krag, M.D., were associated with the claims file.  These 
records include documentation related to three surgeries on 
the veteran's back between June 1987 and January 1988, as 
well as outpatient treatment for back symptoms between June 
1988  and July 1995.  On a record dated in January 1995, Dr. 
Krag noted, in part, the veteran had been in an automobile 
accident prior to active duty, and had reinjured his back 
during service. 

In July 1997, a medical record from Barre Health Center in 
Barre, Vermont, were associated with the claims file.  This 
record reflects that a drug screening was conducted in 
September 1992.  

In July 1997, medical records from the offices of Leonard 
Jennings, M.D., were associated with the claims file.  These 
records reflect outpatient treatment of the veteran for back 
pain between August 1994 and June 1995.

In July 1997 and August 1997, a records from Champlain Drug 
and Alcohol Services in Montpelier, Vermont, were associated 
with the claims file.  These records appear to summarize 
dates of treatment for psychiatric symptoms and are unrelated 
to the issues on appeal.

In August 1997, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that the veteran underwent an 
esophagogastroduodenoscopy in July 1997, due to reported 
symptoms of chronic nausea and vomiting.  The procedure 
revealed, in part, Grade II esophagitis.    

By a December 1997 rating decision, the RO, in pertinent 
part, denied service connection for headaches, stomach pains, 
nausea, and vomiting, all as due to an undiagnosed illness.  
By the same rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim concerning service connection for a back 
disability. 

Subsequently in December 1997, records relating to the 
veteran's National Guard service were associated with the 
claims file.  These records are essentially duplicative of 
the service medical records summarized above.  However, these 
records also include copies of the veteran's DD Forms 214, 
which reflect his dates of active duty and active duty for 
training (noted in the Introduction section above).  

In a December 1997 written statement, the veteran, in 
pertinent part, indicated his disagreement with the denial of 
service connection for headaches, stomach pain, nausea, 
vomiting, and low back pain. 

Subsequently in December 1997, the veteran wrote a written 
statement in which he withdrew Mr. Harrington as his 
representative.

On a Form 9 filed in January 1998, the veteran requested a 
local hearing and indicated that records from the Social 
Security Administration records were available. 

In February 1998, the veteran testified at the RO before a 
local hearing officer.  The veteran indicated that he was 
only testifying concerning the issue of new and material 
evidence to reopen his claim for a back condition, although 
he was continuing to appeal his other claims.  Prior to the 
veteran's testimony, his new representative (AMVETS) 
submitted a copy of a Congressional Record entry dated in 
March 1991, in which a US Senator representing Vermont 
recognized, among others, the veteran as having injured his 
back while serving in the Gulf War.  

The veteran testified that he was involved in an automobile 
accident in "1986."  He had a burst L3 lumbar spine disc 
and a fusion was surgically performed.  This surgery was 
performed by Dr. Krag and the veteran fully recovered.  At 
the time of this accident, the veteran was doing farm work 
and construction.  This involved heavy labor, lifting, 
bailing, carrying, and toting.  The veteran went returned to 
the National Guard in 1988.  Prior to this, the veteran went 
to a physician in Burlington who provided him a waiver.  The 
veteran also obtained a "rider" from Dr. Krag, which 
confirmed that he had fully recovered from his surgery.  The 
veteran reentered the Guard without any limitations.  The 
veteran served in the Gulf War for six weeks, during which 
the back injury occurred.  The veteran denied having had any 
sort of accident between reentering the Guard and the Gulf 
War injury.  

Immediately prior to the in-service accident, the veteran had 
been ordered to go over to a truck on which there were big 
crates that had just come over on a ship.  The veteran had 
attached a chain around one crate, to hook it to the crane.  
The crane engaged and began to lift the crate, causing the 
crate to swing and pin the veteran against the truck.  The 
veteran was seen by a doctor and some medics in the field, 
and then was medevaced.  A brace was placed on the veteran's 
neck.  The veteran was sent back to Riyadh, where he was 
loaded into a plane which eventually took him to Germany, 
where he was hospitalized overnight.  The next day, the 
veteran was flown to Washington, D.C.  The veteran was 
evaluated by the Medical Board at the Naval Hospital in 
Bethesda.  After being medically discharged, the veteran did 
not see any private physicians for treatment, because he had 
been told that the only thing that would help his condition 
was medication.  

The veteran also testified that he was involved in an 
automobile accident in April 1993.  He was sitting in the 
back of a car which was rear-ended.  The veteran had been 
working in construction, and after the accident he took 
nearly two months off.  He went back and worked for 
approximately four more months.  The company did not require 
that he be examined prior to returning.  The veteran was 
involved in another automobile accident in September 1994.  
He was sitting in the front seat without a seat belt, and the 
car went off road into an embankment.  The veteran was not 
thrown from the car.  The veteran went to a physician who 
apparently advised him that his back was aggravated again.  
The veteran further testified that he had apparently been 
awarded Social Security disability benefits due, in part, to 
his back disability. 

The veteran's representative initially noted that they did 
not have any medical opinion which contradicted the medical 
board's conclusion that the veteran's back condition was not 
aggravated by service.  However, the veteran testified that a 
"Dr. Jennings" from the Central Vermont Hospital in 
Morrisville, Vermont, had opined that the veteran's back 
condition was aggravated in service.  The veteran apparently 
saw Dr. Jennings in 1993 and 1994.  The veteran indicated 
that he had this written statement from Dr. Jennings at home, 
and the hearing officer advised the veteran to submit this 
statement so that it could be associated with the claims file 
and duly considered.   

In a February 1998 written statement, the veteran's 
representative indicated that the veteran had been unable to 
locate or otherwise submit the opinion from Dr. Jennings, 
which had been referenced during the local hearing.

On a September 1998 Form 9, the veteran continued to asserted 
that his back condition was aggravated during his service in 
the Gulf War.  

In January 1999, the veteran testified by video 
teleconference before the undersigned Board member.  
Concerning his back, the veteran testified that a rod had 
been inserted in his back during the "1986" surgery.  After 
the rod was removed, the veteran had a little pain and he 
subsequently recovered full function of his back and was able 
to move it in all directions.  Before he was called up for 
Desert Storm, the veteran was employed as a construction 
worker and he also did a lot of roofing and carpentry.  The 
veteran was able to perform those job duties without any 
problems with his back.  The veteran did not experience any 
medical problems with his back from 1988 until 1990, when he 
was called up.  When the accident happened in February 1991, 
the crate pinned him from the waist up against the truck.  
The veteran stated that the severity of his back condition 
had remained about the same since 1991.  While in service, a 
doctor apparently told the veteran that he had severe back 
strain and a little nerve damage, although the physician was 
not sure.  Following his discharge, the veteran tried to go 
to work in 1991, but he could not perform this construction 
work due to his back symptoms. 

Regarding his other symptoms, the veteran testified that he 
had headaches and vomiting, but apparently after an MRI was 
conducted in Boston, no one could explain the cause.  
Although tests had apparently revealed "redness and 
problems" in the veteran's stomach, the veteran's physicians 
did not know what was causing the veteran's nausea. 

The veteran stated that he first began to experience 
headaches while he was on active duty.  He did not seek 
medical treatment or take medications at that time.  Nothing 
in particular would trigger these headaches, which would last 
approximately an hour or two.  Following his discharge, the 
veteran's headaches did not occur regularly, but were very 
severe when they did develop.  They would last from four to 
twelve hours.  The veteran first began taking medication for 
the headaches in 1994.  At the time of the hearing, the 
veteran was experiencing his headaches approximately two to 
four times a week.  Nausea and vomiting would accompany the 
headaches, although sometimes he would have these symptoms 
without any headache.  In addition, the veteran would 
occasionally have stomach pains which were not accompanied by 
nausea or vomiting.  The veteran testified that a GI series 
had apparently revealed irritation and redness, although no 
explanation was provided for this.  The veteran had been 
given medication for his stomach symptoms.  

II.  Analysis

In order to reopen a claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above. 

A.  Claim concerning a low back disability

Under the criteria applicable to the veteran's claim 
concerning his low back, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  In 
addition, certain chronic diseases, including arthritis, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (1998). 

As an initial matter, the Board notes that in its December 
1997 rating decision and statement of the case determining 
that the veteran had not submitted new and material evidence 
concerning his back disability, the RO did not rely on the 
additional "reasonable possibility" test overruled in the 
Hodge case.  Rather, the RO alternatively determined that the 
veteran had submitted merely cumulative evidence or evidence 
that was not material.  

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In this case, the Board is required to consider 
all the evidence received since the last disallowance of the 
claim concerning service connection for a back disability on 
any basis, or since the rating decision dated in February 
1992.  As noted above, when this claim was denied by the RO 
in February 1992, the basis was that the veteran had a 
preexisting back condition and that there was insufficient 
evidence that this condition was aggravated by service.  
Subsequent to this final denial, the evidence the veteran has 
submitted to reopen his claim include an additional service 
medical record (the April 1991 "Report of Medical History" 
form), the veteran's own written and oral statements, the 
March 1991 Congressional Record entry, VA and private medical 
records, and the written statements of Mr. [redacted] and 
Mr. [redacted]. 

The submission of the April 1991 Report of Medical History, 
alone, is sufficient to reopen the veteran's claim.  This 
document relates directly to the veteran's period of active 
duty and indicates, in part, continued complaints of low back 
pain due to the crane accident.  In addition, the records 
submitted since the final rating decision include extensive 
documentation of pre- and post-service medical treatment 
relating to the veteran's back.  These records (as well as 
the April 1991 service medical record) were not considered by 
the RO in its final rating decision.  Using the guidelines 
noted above, the Board finds that new and material evidence 
has been presented; hence, the claim concerning service 
connection for a low back disability may be reopened.

As the first step has been met regarding this claim, it must 
next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded.  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. 
§ 3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The veteran has stated that he had a preexisting back 
condition for which he was granted a waiver and permitted to 
enlist in the National Guard.  The veteran has also asserted 
that he injured his back after being crushed between a crate 
and the side of a truck while on active duty in 1991.  In 
fact, the claims file reflects that the veteran did undergo 
back surgery following an automobile accident in 1987 and the 
service medical records reflect that the veteran was 
medically discharged subsequent to the crate accident in 
1991.  Medical records also reflect that the veteran has 
continued to seek treatment for back symptoms since the time 
of his discharge, albeit at times in conjunction with 
accidents which occurred subsequent to his discharge.  In any 
case, subject to the Remand section below, the Board find 
that the veteran's claim concerning service connection for a 
low back disability is well grounded.  

B.  Claims concerning service connection 
for headaches and gastrointestinal symptoms

Under the criteria applicable to the veteran's claims 
concerning his headaches and gastrointestinal symptoms, 
service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (1998). 

The Board further notes that on November 2, 1994, Congress 
enacted the "Persian Gulf War Veterans' Act, " Title I of 
the "Veterans' Benefits Improvements Act of 1994," Public 
Law 103-446.  That statute added a new section 1117 to Title 
38, United States Code, authorizing VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  To implement the Persian Gulf War Veterans' Act, VA 
added the following regulation:  (Note:  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

As an initial matter, the Board notes that the RO has not 
specifically considered the veteran's claims under 38 C.F.R. 
§ 3.317 as being claims to reopen, even though there was a 
final decision on this basis in March 1995.  However, in 
light of the Board's determinations below, this is nothing 
more than harmless error.  The Board finds that to remand so 
that the RO could consider the regulations pertaining to new 
and material evidence (in relation to the claims concerning 
headaches and gastrointestinal symptoms) would only serve to 
delay adjudication of the veteran's claims.

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In this case, the Board is required to consider 
all the evidence received since the last disallowance of the 
veteran's claims concerning headaches and gastrointestinal 
symptoms on any basis, or since the rating decision dated in 
March 1995.  As noted above, when these two claims were 
denied by the RO in March 1995, the basis was that these 
disabilities neither arose during service, nor were they 
manifested to a compensable degree with two years after the 
last date of service in the Gulf theater during the Gulf War.  
Subsequent to this final denial, the evidence the veteran has 
submitted to reopen his claims are his own written and oral 
statements, the April 1991 "Report of Medical History" 
form, VA and private medical records, and the VA examination 
reports.  

The April 1991 "Report of Medical History" form reflects 
that at that time (one month prior to his discharge), the 
veteran reported having occipital, throbbing headaches.  The 
VA examination report dated in June 1997 includes a medical 
opinion that the veteran's headaches began during his active 
duty in the military during the Gulf War.  The Board finds 
that these documents are new and material evidence in 
relation to the RO's March 1995 denial of service connection 
for headaches.  These documents (the "Report of Medical 
History" and the VA examination report) were not of record 
at the time of the last final disallowance of the claim and 
are not merely cumulative of other evidence that was then of 
record.  Moreover, the documents are probative of the 
question of whether the veteran's headache symptoms first 
arose during active duty.  The Board concludes that the 
veteran has presented new and material evidence regarding his 
previously denied claim of entitlement to service connection 
for headaches and the petition to reopen this claim is 
granted.  

In reviewing the veteran's claim concerning gastrointestinal 
symptoms, the Board notes that the evidence submitted since 
the March 1995 rating decision still does not reflect that 
the veteran's stomach pain, nausea, and/or vomiting began 
during his service in the Gulf War.  However, as revised, 38 
C.F.R. § 3.317 also permits service connection for symptoms 
of an undiagnosed illness which were manifest to a degree of 
10 percent or more not later than December 31, 2001.  The 
Board notes that the severity of the veteran's 
gastrointestinal symptoms could be evaluated, by analogy, as 
a marginal ulcer under Diagnostic Code 7306.  Under this 
Diagnostic Code, a compensable rating is available for mild 
symptoms such as pain and vomiting, recurring once or twice 
yearly.  38 C.F.R. § 4.114, Diagnostic Code 7306 (1998).  

The evidence submitted since the RO's March 1995 denial 
includes a private medical record reflecting emergency room 
treatment for epigastric pain in May 1992, and VA records 
reflecting outpatient treatment between September 1995 and 
November 1996 for, in part, stomach pain and nausea.  
Moreover, the June 1997 VA examination report reflects that 
the veteran continued to complain of weekly nausea and 
vomiting.  These documents were not of record at the time of 
the last final disallowance of the claim and are not merely 
cumulative of other evidence that was then of record.  
Moreover, in light of the analogous rating criteria found 
under Diagnostic Code 7306, these documents are probative of 
the question of whether the veteran's gastrointestinal 
symptoms of stomach pain, nausea, and headache were manifest 
to a degree of 10 percent or more not later than December 31, 
2001. Therefore, the Board concludes that the veteran has 
presented new and material evidence regarding his previously 
denied claim of entitlement to service connection for 
gastrointestinal symptoms to include stomach pain, nausea, 
and vomiting, and the petition to reopen this claim is 
granted.  

As the first step has been met regarding both these claims, 
it must next be determined whether, based upon all the 
evidence and presuming its credibility, the claims as 
reopened are well grounded.  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. 
§ 3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

At present, the Court has not ruled on what constitutes a 
well grounded claim under 38 U.S.C. § 1117 and 38 C.F.R. § 
3.317 for Gulf War veterans seeking compensation for certain 
disabilities due to undiagnosed illnesses.  However, the VA 
General Counsel recently issued an precedential opinion on 
this subject.  In summary, the General Counsel held that a 
well grounded claim for compensation under 38 U.S.C. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of some evidence of these four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

1.  Service connection for headaches

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that in July 1997, he was diagnosed by a VA 
examiner as having migraine headaches.  (The Board further 
notes that another VA examiner, in June 1997, also appeared 
to conclude that the veteran had migraine headaches).  Since 
the veteran's headache symptoms have been clinically 
diagnosed as being migraine, his claim concerning service 
connection for headaches, as a chronic disability resulting 
from an undiagnosed illness, is not well grounded.  
VAOPGCPREC 4-99 (May 3, 1999).  

However, the veteran's claim concerning service connection 
for headaches, on a direct basis, is well grounded.  There is 
evidence that the veteran had headache symptoms while still 
in service (as reflected by the April 1991 Report of Medical 
History), the veteran was diagnosed as having migraine 
headaches by the July 1997 VA examiner, and another VA 
examiner, in June 1996, provided a nexus opinion relating the 
veteran's migraine headaches to his period of active duty.  
The veteran has thus stated a well grounded claim, and the 
Board finds that the VA has complied with the duty to assist.  
In view of the new evidence of headache symptoms in service, 
the diagnosis of migraine after service, and the medical 
opinion specifically relating the veteran's migraine 
headaches to service, the Board also finds that it is at 
least as likely as not that the veteran's migraine headaches 
had their onset in military service.  Therefore, service 
connection for migraine headaches is granted.

In passing, the Board notes that the VA examiner in June 1997 
suggested that successful treatment of the veteran's migraine 
headaches would most likely ameliorate his gastrointestinal 
symptoms.  The Board suggests that in evaluating the 
disability rating to be assigned for the veteran's migraine 
headaches, the RO may wish to take into account the veteran's 
gastrointestinal symptoms, to the extent that these symptoms 
appear to accompany the headaches.  However, as detailed in 
the paragraphs below, this in no way is meant to imply any 
conclusion that the veteran's gastrointestinal symptoms 
constitute a separate diagnostic entity which is secondary to 
the veteran's migraine headaches.  
 
2.  Service connection for gastrointestinal symptoms 
to include stomach pain, nausea, and vomiting

The veteran's claim concerning service connection for 
gastrointestinal symptoms to include stomach pain, nausea, 
and vomiting, as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.  Although the 
veteran has complained of having these symptoms and has 
reported that they first began in 1992, there has been no 
evidence submitted of a nexus between the veteran's symptoms 
of stomach pain, nausea, or vomiting, and any undiagnosed 
illness.  Indeed, the VA examiner, in June and July 1997, 
strongly indicated that the veteran's gastrointestinal 
symptoms were etiologically connected with his migraine 
headaches.  The Board does not find anything in the claims 
file which would indicate that the veteran, who is not a 
medical professional, is capable of providing a nexus opinion 
relating his gastrointestinal symptoms to any chronic 
disability resulting from an undiagnosed illness.

The veteran's claim concerning service connection for 
gastrointestinal symptoms to include stomach pain, nausea, 
and vomiting, on a direct basis, is also not well grounded.  
The claims file indicates that the veteran's gastrointestinal 
symptoms first arose in the years following his discharge 
from active duty in 1991, in conjunction with, alternatively, 
his migraine headaches, esophagitis, and/or duodenitis.  As 
noted above, to the extent that the RO concludes that the 
veteran's gastrointestinal symptoms arise in conjunction with 
his migraine headaches, the Board has suggested that these 
symptoms be taken into account when determining the 
disability rating assigned for migraine headaches.  However, 
the evidence in the claims file does not reflect that the 
veteran's gastrointestinal symptoms themselves are a separate 
and discrete disability.  In this sense, there is no current 
disease entity or disability as required to well ground the 
claim for service connection for gastrointestinal symptoms 
under 38 U.S.C.A. § 5107(a). 

Thus, the veteran's claim concerning service connection for 
gastrointestinal symptoms, to include stomach pain, nausea, 
and vomiting, on a direct basis or as a chronic disability 
resulting from an undiagnosed illness, is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for gastrointestinal symptoms, to include stomach 
pain, nausea, and vomiting, on a direct basis or as a chronic 
disability resulting from an undiagnosed illness, is denied.

The Board is mindful of the fact that the veteran has 
indicated that he is receiving Social Security disability 
benefits.  Ordinarily, the RO would attempt to obtain all 
medical and adjudication records relating to his Social 
Security disability benefits.  See Hayes v. Brown, 9 Vet.App. 
67, 74 (1996) (VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet.App. 
363, 373 (1992); Collier v. Derwinski, 1 Vet.App. 413, 417 
(1991).  However, the claims file currently contains a large 
number of medical records (from both private and VA sources).  
Despite this abundance of documentation, the evidence remains 
insufficient to well grounded the veteran's claim concerning 
his gastrointestinal symptoms.  Moreover, there is no 
indication that referenced Social Security benefits were 
granted with respect to the veteran's gastrointestinal 
symptoms.  Therefore, the Board finds that a remand to 
request Social Security Administration records in relation to 
the veteran's gastrointestinal symptoms would only serve to 
delay adjudication of his claim.  

ORDER

The claim of service connection for a low back disability is 
reopened and found to be well grounded.  The appeal is 
granted to this extent subject to the following remand 
directions of the Board. 

The claim of service connection for migraine headaches is 
reopened and granted, subject to the applicable criteria 
pertaining to the grant of monetary benefits.

The claim of entitlement to service connection for 
gastrointestinal symptoms to include stomach pain, nausea, 
and vomiting, on a direct basis or as a chronic disability 
resulting from an undiagnosed illness, is reopened, and 
denied as not well grounded.  



REMAND

Claim concerning service connection for a low back disability

During his February 1998 local hearing, the veteran indicated 
that he was receiving Social Security disability benefits for 
his back condition.  The administrative decision, and 
underlying medical records used as a basis to evaluate the 
veteran's claim, should be obtained from the Social Security 
Administration.  In Hayes v. Brown, 9 Vet.App. 67 (1996), the 
Court held that as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration and 
to give that evidence appropriate consideration and weight.  
In this case, such records may prove relevant to the 
veteran's claim.  

The most recent treatment records pertaining to the veteran 
were associated with the claims file in August 1997.  
Clinical data reflecting treatment of the veteran for his 
back symptoms, since August 1997, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).  VA has a duty to 
assist the veteran in the development of facts pertaining to 
his well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Court has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

To the extent that the Board has found this claim to be well 
grounded, the RO should complete any and all other 
development deemed necessary, and then make a de novo 
determination concerning the issue of service connection for 
a low back disability.  If the determination remains adverse 
to the veteran, the claim should be returned to the Board for 
additional adjudication.

Claim concerning service connection for skin symptoms, on a 
direct basis or as a chronic disability resulting from an 
undiagnosed illness

By its March 1995 rating decision, the RO, in part, denied 
service connection for skin rash as a chronic disability 
resulting from an undiagnosed illness.  The basis of this 
denial was that the veteran's skin symptoms had been 
clinically diagnosed as being pityriasis rosea and tinea 
cruris.  By the same rating decision, the RO also appeared to 
deny service connection for pityriasis rosea and tinea cruris 
on a direct basis.  The veteran was notified of this rating 
decision and his appellate rights by a March 1995 letter.  A 
timely substantive appeal was not filed with regard to the 
March 1995 rating decision, and this decision became final 
after one year.  38 C.F.R. § 20.302 (1998).

By a January 1997 rating decision and in a December 1997 
statement of the case, the RO continued to deny service 
connection for skin rash, both on a direct basis and as a 
chronic disability resulting from an undiagnosed illness.  
However, to date the RO has not considered whether new and 
material evidence has been submitted to reopen the veteran's 
claims concerning service connection for skin symptoms as a 
chronic disability resulting from an undiagnosed illness or 
concerning service connection for a diagnosed skin 
disability.  

In reference to other claims made by the veteran (as detailed 
in the decision section above), the Board found that the RO's 
failure to consider the new and material regulations to be 
essentially harmless, since there was sufficient evidence 
submitted to reopen the veteran's claims.  However, with 
regard to the veteran's skin claims, the Board notes that the 
evidence submitted since the final March 1995 rating decision 
consists of the veteran's written and oral statements 
concerning his skin symptoms, and medical records from the 
offices of Janet Y. Hinzman, M.D., (associated with the 
claims file in July 1997), which merely reflect continued 
outpatient treatment in March 1994 and September 1996 for 
diagnosed skin conditions (specifically, pityriasis rosea and 
cherry angiomas).

In light of this evidence, the Board finds that entering a 
final (and potentially adverse) determination on the issue of 
whether to reopen the veteran's skin-related claims would be 
fundamentally unfair without the veteran being afforded the 
opportunity to have the RO properly review his claims first, 
based on the criteria relating to new and material evidence. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that section 5108 of title 38 
of the United States Code provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
The regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  Current caselaw provides for a 
three-step analysis when a claimant seeks to reopen a final 
decision based on new and material evidence.  First, it must 
be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(A); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 Vet 
App 203 (1999) (en banc).  

The Board further notes that, until recently, caselaw of the 
Court mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above. 

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The veteran should be asked to 
provide the names of any and all VA 
facilities from whom he has sought 
treatment for his low back symptoms since 
August 1997.  Any pertinent VA medical 
records, which have not already been 
associated with the claims file, should 
be obtained and made a part of the 
record. 

2.  The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for his low back symptoms since August 
1997.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file. 

3.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security benefits and permanently 
associate these records with the claims 
folder.

4.  To the extent that the Board has 
found this claim to be well grounded, the 
RO should complete any and all other 
development it deems necessary. 

5.  Thereafter, the RO should make a de 
novo determination concerning the issue 
of service connection for a low back 
disability.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
also discuss the issue of whether the 
veteran has submitted new and material 
evidence to reopen his claim concerning 
service connection for skin symptoms, on 
a direct basis or as a chronic disability 
resulting from an undiagnosed illness.  
The SSOC should contain a citation to 38 
C.F.R. 
§ 3.156 and a discussion of how this 
regulation and Hodge affected the 
decision.  The reasons for the 
determination made in this case should 
also be provided. The veteran and his 
representative should be given an 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional evidence.  No 
inference should be drawn regarding the final disposition of 
the veteran's claims as a result of this action.




		
	N. R. Robin
	Member, Board of Veterans' Appeals


 

